DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bloom et al. (US 10624906) teaches a package delivery device.
However, none of prior art teaches an apparatus comprising a central system circuitry connection with a plurality of geographically disposed repositories, wherein each repository is selectively operable to accept and to make available parcels to authorized users, wherein the central system circuitry is operative to cause a) responsive at least in part to the data corresponding to the parcel final delivery addresses, determination of a final delivery address associated with a parcel identifier of a particular parcel, b) responsive at least in part to the final delivery address determined in (a), and the stored data corresponding to the plurality of repositories and the stored data corresponding to geographical catchment areas, determination of a destination repository associated with a catchment area in which the final delivery address associated with the particular parcel is located, c) responsive at least in part to the data corresponding to the plurality of parcel locations, determination of a current repository in which the particular parcel is currently located, d) responsive at least in part to the stored data corresponding to the contact data, at least one transport assignment offer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SEUNG H LEE/Primary Examiner, Art Unit 2887